Title: To George Washington from Samuel Holden Parsons, 4 October 1780
From: Parsons, Samuel Holden
To: Washington, George


                  
                     My Dear General
                     Camp Tapan 4th Octr 1780
                  
                  If I should remain silent on the Subject of General Smallwoods Promotion, my Conduct would receive
                     Constructions very different from the real Motives; I therefore feel myself
                     under a Necessity of troubling your Excellency on the Subject.
                  I do most sincerely acquiesce in the Promotion of that Officer,
                     the strong existing Necessity at the Time as well as his own distinguishd Merit
                     in saving our Southern Army I think are Reasons sufficient to have induced the
                     Measure; and the apparent Necessity of an immediate Attention to that
                     Department may serve at least for an Apology for not taking up the Matter on a
                     larger Scale—but I cannot feel myself reconcil’d to a consequent Disgrace I may
                     be involved in; I have serv’d in my present Rank more than four Years and am
                     conscious of having at all Times honestly endeavourd the Promotion of the best
                     good of my Country. though many of my Brethren have obtaind a greater
                     Brilliancy of military Character than I have had Opportunity to acquire—more
                     than half this Time I have commanded a Division of the Army; not so much from
                     accidental Causes, as a Deficiency in Numbers of Officers of a Superior Rank to
                     do that Duty, and had the same Principles actuated the Councils of our States
                     as have been the Rules of Proceedings in other Nations I should have had the
                     Rank due to the Command, long since conferd on me, however as no promotions
                     took place by which I could see myself neglected & consequently renderd
                     contemptible I made myself contented. but my own Honor, the Rights of my
                     Brethren & every Feeling which can most sensibly affect an Officer,
                     forbid my continuing to serve in my present Rank longer than a Time sufficient
                     after such representation as you will make for Congress to consider my Rights
                     as well as that worthy Officers Merits: I know there are Difficulties in
                     leaving Service before the Close of the Campaign, these must have there weight
                     to prevent me till that Time. but I must own I should feel myself less
                     obnoxious to the Contempt of my Brethren could I be removed to any command
                     detachd from the Army until that Time should arrive. I am too sick to continue
                     my Letter, I have very little Expectation of being better soon or I should have
                     deferd writing you, I hope my poor State of Health will be a
                     Sufficient Apology for any Inadvertancys which may have fallen from me. I am
                     dear General with every Sentiment of affectionate Esteem & Respect yr
                     Obedt Servt
                  
                     Saml H. Parsons
                  
               